Citation Nr: 1147493	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a chronic disorder manifested by headaches, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from January 1966 to January 1969, and from September 1970 to July 1982, followed by service in the National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the RO in Boise, Idaho.  In the June 2010 decision, the Board denied service connection for PTSD but expanded the issue to include service connection for a psychiatric disorder other than PTSD; the issue of service connection for a psychiatric disorder (other than PTSD) remains on appeal.

In June 2010, the Board remanded these claims for additional evidentiary development.  They have since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in June 2010, the Board also denied service connection for multilevel cervical spondylosis, a low back disorder, a right shoulder disorder, residuals of traumatic eye injury, tinnitus, bilateral hearing loss, and PTSD, all on appeal at that time.  The Board will not address those matters further.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  During his service, the Veteran did not engage in combat with the enemy.  

3.  During his service, the Veteran was treated for a head injury and for a suicidal gesture.

4.  Symptoms of an acquired psychiatric disorder did not become chronic in service.

5.  Symptoms of an acquired psychiatric disorder have not been continuous since service separation.

6.  No current acquired psychiatric disorder is related to service.

7.  Symptoms of a disorder manifested by headaches did not become chronic in service.

8.  Symptoms of disorder manifested by headaches have not been continuous since service separation.

9.  The Veteran does not have migraine headaches.

10.  No disorder manifested by headaches is related to service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A chronic disorder manifested by headaches was not incurred in or aggravated by service; the criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a February 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for headaches, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

The psychiatric issue on appeal did not arise from a claim filed by the Veteran.  The receipt of a claim for benefits triggers the VCAA notice requirement.  See 38 C.F.R. § 3.159(b)(1) (when VA receives a complete or substantially complete application for benefits, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  Here, a claim for service connection for PTSD was reconsidered under provisions of 38 C.F.R. § 3.156(c) after additional service records were received.  Nevertheless, a letter addressing PTSD was sent to the Veteran in December 2007 with subsequent readjudication of the claim.  

The December 2007 VCAA letter advised the Veteran of the evidence needed to substantiate a broader claim for service connection, that is, advised him of the elements of a claim for service connection that are applicable to service connection for any non-PTSD psychiatric disorder.  In the June 2010 decision, the Board denied service connection for PTSD but expanded the issue to include service connection for a psychiatric disorder other than PTSD; that issue remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions regarding his claims.  Private records were received from Valley Medical Center and from St. Joseph Regional Medical Center.  

The Veteran identified treatment records from Dr. R.C.C. at Lewiston Orthopedics; however, those records could not be obtained.  The duty to assist requires VA to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from private medical care providers.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 

In October 2007, the RO made its initial request to Dr. R.C.C., and it made a follow-up request in December 2007.  No response was received, and the Veteran was notified of these results, and that he could obtain the records himself and submit them.  This satisfies the duty to assist.  

The Board notes that the Veteran reported to an August 2011 psychiatric examiner that he had been awarded disability benefits from the Social Security Administration (SSA) two years ago.  The Board acknowledges that the duty to obtain relevant SSA records extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in this case, the Veteran specifically indicated that the award of SSA benefits was for an unspecified leg condition.  He has not suggested, and the evidence does not otherwise indicate that SSA would be in possession of any records relevant to the claims on appeal.  Accordingly, a remand to obtain SSA records is not necessary.

In addition, the Veteran was afforded VA examinations as to the nature and etiology of any psychiatric or headache disorder.  These examinations, dated in August 2011, were adequate because each was performed by a medical professional based on a review of the claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses opinions and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

The Board notes that the VA neurological examiner appears to have linked part of his opinion that the Veteran's headaches are not related to service to an absence of service records to document the Veteran's reported horse-riding accident.  Similarly, the VA psychiatric examiner was "very hesitant to rely upon [the Veteran's] self reported history without corroborative evidence."  Of course, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).   

In this case, both examiners specifically determined that the Veteran was inconsistent in his accounts of injury and history.  On this point, the Board agrees that the Veteran has been inconsistent, and the Board has made a finding in this case that he is an unreliable historian and his account of the onset of symptoms is not credible.  This finding is set out in detail below.  Based on this finding, the Board also finds that the examiners' discounting of the Veteran's self-reported history is well explained and consistent with the accurate facts as established following the Board's credibility findings further elaborated below.  Accordingly, this does not render either opinion inadequate.

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by affording the Veteran VA psychiatric and neurological examinations to evaluate the nature and etiology of any acquired psychiatric disorder other than PTSD and his headaches.  The VA psychiatric examiner provided a medical opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder other than PTSD originated in service or is otherwise attributable to service.  The VA neurological examiner provided a medical opinion as to whether it is at least as likely as not that any currently diagnosed disorder involving headaches originated in service or is otherwise attributable to service.  


Service connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

Here, although the Veteran served during a period of war and has in regard to his prior claim for PTSD maintained that he engaged in combat, the Board denied that claim.  The remaining issues are limited to a psychiatric disorder other than PTSD and headaches.  The evidence does not suggest, and the Veteran does not contend that either claimed disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection

The Veteran contends that he now has a psychiatric disorder that is related to symptoms of suicidal gesture in service, which was diagnosed as transient situational reaction, and that he experienced continuous psychiatric symptoms since service.  The Veteran also contends that he sustained a head injury in service when he fell from a horse, he experienced headaches in service, he experienced continuous symptoms of headaches since service, and that he now has headaches residual to that injury. 

After review of all of the evidence, the Board finds that, while the Veteran sustained a head injury while on active duty, but headaches were not chronic in service.  The Board also finds that the Veteran experience some psychiatric symptoms in service, but such symptoms were not chronic in service.  The Veteran served on active duty from January 1966 to January 1969 and from September 1970 to July 1982.  A July 1980 orthopedics record reveals that the Veteran sustained a head and neck injury on July 2 secondary to a horse-riding accident where he apparently fell from a horse or was thrown from a horse, and the horse rolled over on him.  The Veteran was prescribed a cervical collar.  On August 12, 1980, the Veteran was seen for complaint of headaches on and off for two to three weeks.  The Veteran thought at the time that the headaches may be due to wearing the cervical collar.  The assessment was headaches of unknown etiology.  

The Veteran was treated in October 1980 for a suicidal gesture.  The Veteran expressed suicidal intent at the time.  The Veteran described being under constant pressure from his 1st Sergeant.  The diagnosis was transient situational reaction manifesting mild to moderate depression.  

The examination for service separation in March 1982 reveals normal clinical findings for the head.  While specific psychiatric testing was not conducted at that time, the Veteran was assigned a PULHES rating of S1.  The term PULHES represents the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possessed a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On the report of medical history, the Veteran reported no history of frequent or severe headaches, and no history of depression or excessive worry.  Thus, while the Veteran was treated for a transient situational reaction and headaches in service, there was no diagnosis of a chronic psychiatric disorder or a chronic disorder manifested by headaches.  Moreover, the normal clinical findings at service separation constitute affirmative evidence that there was no chronic psychiatric disorder or headache disorder at service separation.  

The Board finds that symptoms of a psychiatric disorder or a disorder manifested by headaches were not continuous after service separation.  An examination was conducted in October 1986, more than four years after service separation, for enlistment in the National Guard.  At that time, the Veteran was clinically normal regarding the head and regarding neurologic and psychiatric examination.  On the report of medical history he reported no history of frequent or severe headaches and no history of depression or excessive worry.  Again, this is affirmative evidence that there was no chronic headache or psychiatric disorder four years after service separation.

In May 1991, the Veteran was treated at Valley Medical Center for a headache, sore throat, and low back pain.  The diagnosis was probable influenza, rule out strep throat.  

In April 1997, the Veteran was voluntarily admitted for treatment at St. Joseph Regional Medical Center in Lewiston, Idaho regarding recent suicidal ideation.  This appears to be the first post-service psychiatric treatment as reported by the Veteran at that time.  The impression on admission was depression, status-post suicidal ideation.  On full examination, the Veteran reported that he was in legal trouble for embezzling money from his employer, and that he had recently had a confrontation with his wife over the fact that he had kept this information from her.  He had plans to jump off a bridge, but police became involved and he was taken to the emergency room.  During the examination he reported that he had not had any problems when he was in the service and his biggest mistake in life was to get out of the Army before retirement.  The diagnosis was adjustment disorder with depressed mood.  

The Veteran filed a claim for service connection for PTSD in May 1997.  A psychiatric clinician from the Idaho Department of Health and Welfare conducted an interview with the Veteran that same month.  In a June 1997 report, the clinician noted that the Veteran attributed his recent symptoms to feelings of guilt over having stolen money from his employer, as well as the subsequent loss of his job and prosecution and probation, and the failure to inform his wife of these events until recently.  After extensive evaluation, the clinician found that the Veteran met the diagnostic criteria for a single episode of major depression as well as a partner relational problem.

The report of VA examination in April 2007 reveals that the Veteran had not seen any physician since June 2006, and that he was experiencing headaches two to three times per week, lasting two to three hours, and that Tylenol would relieve them.  The examiner found that these were not migraine headaches, but were headaches of normal type.

A July 2007 psychiatry treatment note reveals that the Veteran was experiencing worry, poor sleep, and suicidal ideation due to having recently become unemployed and being unable to pay the next month's lot rent for his RV.  He denied any prior VA psychiatric treatment.  The diagnosis was adjustment disorder related to acute stressors of finance and unemployment.  An August 2007 medicine outpatient note records a questioned diagnosis of depression.

Thus, while the Veteran has had more recent onset of a psychiatric disorder, these symptoms became manifest many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran's current assertion as to continuous psychiatric symptoms and headaches since service is not consistent with the evidence.  In particular, the October 1986 report of medical history where the Veteran reported no history of frequent or severe headaches and no history of depression or excessive worry.  This would establish an approximate four-year gap following service during which the Veteran essentially reported no symptoms.

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history in October 1986 is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright, 2 Vet. App. at 25.

There is no question that the Veteran is competent to relate events as he remembers them, and is competent to relate symptoms of headaches or psychiatric symptoms that he experienced at any time.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, the more contemporaneous report of medical histories in service and soon after service, including in 1986, is more convincing than the Veteran's more recent statements made in support of this claim for VA monetary benefits.  

In addition, the Board notes that the Veteran has made assertions regarding his service that have been shown to be false, such as his assertion that he served in Vietnam.  His service personnel records are not missing and are not incomplete.  They reveal that he had no service in Vietnam but had overseas service in Thailand and Germany.  These assertions contribute to the Board's finding that the Veteran has not been a reliable historian.  This finding is also supported by specific notations of medical clinicians who have examined the Veteran and found his assertions to be self-contradictory and unreliable.  Notably the August 2011 psychiatric examiner found that the Veteran was uncertain of many of the details of his childhood, and noted that many of the details reported by the Veteran were contradicted by the record.  That examiner noted that the Veteran "has a very rich fantasy life which seems to become confused easily with reality, particularly with regard to events in his life.  The degree to which [the Veteran] is truly confused, or whether he intentionally misrepresents his personal history (e.g., his ongoing false account of service in Vietnam), is unclear."  The August 2011 neurology examiner also found the Veteran's reports to be self-contradictory and to be contradicted elsewhere in the record.  That examiner specifically noted that "this veteran[']s story is very inconsistent."  

Also significant in the Board's finding as to continuity of symptomatology, i.e., whether the Veteran has experienced continuous symptomatology since service, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed a claim in May 1997; however, at that time, he did not mention headaches.  While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as 1997 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in pursuit of compensation in situations where he believed himself entitled to compensation.  In such circumstances, it is more reasonable to expect a complete reporting of service-related symptoms than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a headaches, when viewed in the context of action regarding several other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.    

The Board notes for purposes of the presumptive provisions under 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011), that the Veteran has not been diagnosed with a psychosis, and the findings in the June 1997 report indicate that the criteria for a psychosis were not met as of that date.  More importantly, symptoms of a psychosis did not become manifest within a year of service separation.  

The Board finds that, while the Veteran has been diagnosed with headaches, the evidence indicates that he does not have migraines.  The Board finds the April 2007 examiner's opinion, as well as the August 2011 opinion to be most probative on this point.  While the Veteran has asserted that he has migraines, and he is competent to describe his symptoms, he is not competent to distinguish between the various types and etiologies of headaches.  At any rate, he has not explained what training and experience renders him competent on these points.  Lay persons are competent to describe their symptoms and experiences that come to them through their senses.  The Board finds that the categorization of headaches as migrainous or non-migrainous is not capable of lay observation; and, therefore, the Veteran's opinion on this point is not competent.  

The Board finds that the weight of the evidence demonstrates that a disorder manifested by headaches is not related to service, to include the head injury sustained therein.  The Veteran underwent a VA examination in August 2011 and an opinion was requested as to whether any disorder manifested by headaches was related to service.  The examiner first found that the Veteran's headaches were not migraines, and that there were no clinical findings consistent with migraines.  A CT scan of the head was normal.  He noted the Veteran's reports were very inconsistent in that he reported that he has only occasional headaches that are relieved with one baby aspirin, and that these headaches are mild and he has had them since age six when he was pushed out of a moving vehicle and hit his head on the pavement and was hospitalized.  He alternatively reports that his headaches are attributed to the in-service incident when he fell off a horse.  The examiner concluded that the Veteran's headaches were not related to service but were related to the pre-service head injury.  

In evaluating the August 2011 opinion, the Board does not accept or adopt the examiner's conclusion that the headaches are related to a pre-service head injury.  The Board is not competent to determine the etiology of headaches; however, the statutory presumption of soundness at service entry cannot be overcome by even a competent opinion when, as here, it is couched in terms of at least as likely as not, or where the account of the pre-service injury comes solely from a source found by the examiner (and by the Board) not to be credible.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, to rebut the presumption of soundness, the Board must have clear and unmistakable evidence that the disorder predated service and that it was not aggravated by service.  The examiner's opinion is not couched in those terms and is not supported by such evidence.  If, as here, the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

Regarding direct service connection, there remains no competent and credible evidence of a relationship between the Veteran's current headaches and his injury in service.  There is no opinion of record that is both competent and credible that purports to relate the Veteran's headaches to service.  The Veteran's opinion is based on his account of continuity of symptomatology that the Board has found to be lacking in credibility.  His nexus opinion, which is based on that account, equally lacks credibility.  Based on the lack of credible evidence of continuity of symptomatology, and the lack of competent and credible evidence of nexus, the Board finds that service connection for a disorder manifested by headaches is not warranted.  

The Board finds that the weight of the evidence demonstrates that a current psychiatric disorder is not related to service.  The Veteran underwent a VA examination in August 2011 and an opinion was requested as to whether any disorder manifested by headaches was related to service.  The examiner opined that the current diagnoses of major depressive disorder, recurrent, severe, with mood incongruent psychotic features and dependent personality disorder did not originate in, and are not otherwise attributable to, military service.  The rationale given was that the Veteran reported his psychiatric difficulties began in early childhood, including school-mandated psychological counseling beginning at age 8 or 9.  His first suicide attempt was at age 16.  The defining characteristics of dependent personality disorder began manifesting before early adulthood, including submissive behaviors designed to elicit care giving and a strong belief that he required help to begin and carry through tasks.  His reported desire for the military to become a home further illustrates his maladaptive characteristic need for others to assume responsibility for most major areas of his life.  His suicidal gesture in-service in October, 1980 apparently stemmed from a major conflict with his first sergeant over undisclosed issues.  According to the examiner, given the Veteran's maladaptive dependent personality style of needing to be taken care of, it seems likely the conflict with his commanding officer caused him to feel very distressed because of exaggerated fears of abandonment.  The resulting stress manifested as mild to moderate depression as noted by the medical staff.  When he received attention and assurance that his needs were being addressed and taken care of after his suicidal gesture, he was immediately comforted and apparently did not experience further crisis behavior, hence the transient nature of his depression.  

The VA examiner in August 2011 also reviewed medical records from April 1997, which were found to indicate that the Veteran had a similar reaction after he experienced conflict with his former employer and wife over stealing money from his place of business the previous year.  According to the examiner, the Veteran's fear of loss of support and extreme discomfort with being left to take care of himself precipitated another suicidal gesture.  He was diagnosed with major depressive disorder in his June 1997 VA examination attributable to the acute stress of conflict with his wife surrounding this particular issue and resulting fear of abandonment.  His request for help from VA in July 2007 seems to follow the same pattern, precipitated by unemployment and income loss.  The examiner concluded that the Veteran is currently experiencing another episode of this pattern of loss of support stimulating excessive fears of abandonment and helplessness, which results in crisis behavior to elicit help from others.  This personality style began before adulthood and has been an enduring pattern of relating over time.  Because he is experiencing depression symptoms not characteristic of dependent personality disorder in response to stressors, the additional diagnosis of major depressive disorder is warranted.

To the extent that the psychiatric examiner's opinion can be read to find that an acquired psychiatric disorder (distinguished from a personality disorder) predated service, the Board does not accept or adopt the examiner's conclusion in this regard.  For reasons already elaborated in regard to headaches, the Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service.  

There is not clear and unmistakable evidence to rebut the presumption of soundness.  The claim thus becomes one for direct service connection.  Regarding direct service connection, there remains no competent and credible evidence of a relationship between any current acquired psychiatric disorder and service.  There is no opinion of record that is both competent and credible that purports to relate a current acquired psychiatric disorder to service.  The Veteran's opinion is based on his account of continuity of symptomatology that the Board has found to be lacking in credibility.  His nexus opinion, which is based on that account, equally lacks credibility.  Based on the lack of credible evidence of continuity of symptomatology, and the lack of competent and credible evidence of nexus, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  

In summation of the Board's findings, symptoms of a disorder manifested by headaches and an acquired psychiatric disorder were not chronic in service and have not been continuous since service separation; the Veteran does not have migraine headaches; no disorder manifested by headaches is related to service; and, no acquired psychiatric disorder is related to service.  As such, service connection for the claimed disorder manifested by headaches, and for an acquired psychiatric disorder other than PTSD is not warranted.


In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD) is denied.

Service connection for a chronic disorder manifested by headaches, to include migraine headaches, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


